Citation Nr: 0028494	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a mental disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1967 to 
October 1971.

This appeal arises from from a March 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which assigned an increased rating of 
30 percent for a mental disorder characterized as PTSD.  This 
rating was increased to 50 percent, effective as of December 
1, 1998, by a December 1998 rating decision.


REMAND

The veteran has requested an increased rating for a mental 
disability which has been variously characterized.  Since 
this condition was previously service-connected and rated, 
and the veteran contends that a higher rating is justified 
due to an increase in severity of the disability, his claim 
must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994).

The veteran filed his initial claim for an increased rating 
in June 1996, stating that he was being treated at the Battle 
Creek, Michigan, VA Medical Center (VAMC), for a "service 
connected neurosis," and asserting, "I feel this condition 
has increased in severity."  This claim was initially denied 
due to the veteran's failure to appear for a scheduled VA 
medical examination.  However, it was later determined that 
the veteran had not received notice of the examination due to 
an incorrect address and the examination was rescheduled and 
held in January 1997.  The March 1997 rating decision which 
granted a schedular increase to 30 percent, effective from 
August 1, 1996, appears to have been based on this 
examination and other reports of VA hospitalization in May 
1996 and again in September 1996.  Thus, even though the 
veteran had requested on November 8, 1996, that he be 
rescheduled for an examination in connecion with his claim, 
as noted in the RO's May 1997 Statement of the Case, his 
claim for increase appears to have been pending prior to that 
time.  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, DC 9411 (1995).  Additionally, under this 
formula, three separate criteria were held to provide an 
independent basis for granting a 100 percent schedular 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).  On November 7, 1996, the rating rating 
criteria presently used for evaluation (contained in 
38 C.F.R. § 4.130, DC 9411) came into effect.  Where the law 
or regulations governing a claim change after the claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

To date, the RO has not had the opportunity of initially 
evaluating the veteran's entitlement to an increased rating 
for his service-connected mental disability under both the 
pre-November 7, 1996 and the current rating formulae.  Also, 
to comply with administrative fair process requirements, the 
veteran is entitled to notice of both sets of rating criteria 
so that he may respond with appropriate arguments in support 
of his claim for increase.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should rate the veteran's 
psychiatric disability on the basis of 
all the evidence of record, under the 
rating criteria in effect both prior to 
and after November 7, 1996. 

2.  The veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded 
the usual opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford the veteran 
administrative fair process, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matters 
related to his appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  Of particular importance would be any pertinent 
medical records not included in the claim file.  Any 
assistance the veteran might require in obtaining any such 
records should be directed to the RO.  

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


